Taft, C. J.,
concurring. As indicated by stipulation, the owner desires to replace his existing structures with new construction on the present existing building line. Under the determination indicated by paragraph two of the syllabus and by the majority opinion, he will be limited in doing this by the provisions of C. C. 3353.01 relating to the enlargement, expansion or increase in floor space upon reconstruction. Probably, for this reason, the owner seeks only the broader relief that he would get by having Ordinance 313-63 declared unconstitutional, at least so far as it applies to the property involved in the instant case.
The threatened enforcement of the setback provisions of the ordinance complained about by plaintiff would have the effect of appropriating about 35% of plaintiff’s property for public purposes without compensation. In my opinion, such an application of those setback provisions would be contrary to Section 19 of Article I of the Ohio Constitution prohibiting a taking of private property for public use without compensation therefor.
Herbert and Corrigan, JJ., concur, also, in the foregoing concurring opinion.